PIERCE, Chief Judge.
Appellants Dick Dimond, Jerry Alfonso and Carl Lattimer, appeal from an order dismissing Count II of their complaint, transferring the remaining cause to the Civil and Criminal Court of Record, and allowing appellants twenty days within which to plead further. The case was one at law.
Appellee filed her Motion to Quash Interlocutory Appeal and this Court deferred action thereon until the appeal had been heard and considered on the merits.
*259The order appealed from not being final, and not being appealable under FAR 4.2, 32 F.S.A., the appeal must be dismissed on authority of Hancock v. Piper, Fla.1966, 186 So.2d 489; Southern Laundry Co. of Marianna v. Home Ins. Co., Fla.App., 1966, 190 So.2d 39; Simon v. Tampa Electric Company, Fla.App.1967, 198 So.2d 379; Berman Leasing Company v. Brumage, Fla.App.1969, 217 So.2d 359.
Appeal dismissed.
HOBSON and MANN, JJ., concur.